DETAILED ACTION
This Office action is in reply to correspondence filed 13 April 2021 in regard to application no. 16/611,651.  Claims 2, 5, 11 and 14 have been cancelled.  Claims 1, 3, 4, 6-10, 12, 13 and 15-18 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner notes that independent claims 1 and 10 are now directed to different processes (although claim 1 is nominally directed to a system, it is the process that essentially defines it).  If the independent claims continue to drift apart from each other, at some point in prosecution the Examiner may need to restrict the invention and require election of one or the other.  The applicant may avoid this by either ensuring that the process performed by the system of claim 1 is identical to the method of claim 10, or by filing an affidavit or other statement stating that claim 10 is an obvious variation of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims now include a limitation that a step is done “without reading a Quick Response (QR) code associated with the provision information”.  There is no support for this in the originally filed application and therefore it represents impermissible new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 13 contains the trademark/trade names “Bluetooth” and “WiFi”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of network and, accordingly, the identification/description is indefinite.  Simply using the trademark or registered trademark symbol does not cure this deficiency; a trademark may not be used as a claim limitation.  The Examiner suggests replacing the trademarks with generic descriptions of what the applicant intends; this would not constitute new matter because such a generic description would be within an ordinary practitioner’s understanding of the types of products or services referred to by the trademarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 10, 12, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick et al. (U.S. Publication No. 2010/0211431) in view of Berentsen et al. (U.S. Publication No. 2017/0034668).

In-line citations are to Lutnick.
With regard to Claim 1:
Lutnick teaches: An information service system comprising a server [0004; “server”] having a processor and a memory [0056; a “processor” which can “execute [] instructions” stored in a “memory or like device”] in which content of a provision information such as advertisement, guidance, explanation, news, disaster information and other information is stored, [0103; “advertisement”] a plurality of information service terminals [0306; a “monitor” and “kiosk” are provided] established in predetermined locations [see pg. 11, col. 2, approx. lines 16-22 giving examples of fixed-position games such as a “video blackjack machine” or “slot machine”; further, the fact that the same paragraph below specifies that in addition to these, mobile devices may be used, reads on these devices not being mobile] and connected to the server [Sheet 1, Fig. 1; pg. 11, col. 2, lines 33-35; the “server” may “communicate wirelessly” with the “gaming devices”] to have the location specified by the server [0085; a “device” is specified by its “location”; 0089 showing how the location may be determined] and to receive and provide the provision information… [0128; “a plurality of [] gaming devices may coordinate to schedule the same or similar promotions at the same time] and a user’s mobile terminal connected to at least one of the plurality of information service terminals [0165; a “cell phone”, which reads on a user’s mobile terminal, can provide information to a “mobile gaming device”] via a short-range wireless communication protocol… [0087; “NFC” which reads on a short-range wireless communication protocol] reception means configured to receive the provision information from the server… [0088; the devices include “receivers”] and sends to the user’s mobile terminal the same provision information as that provided by the specified information service terminal. [0125; a “slot machine” and a “mobile” device may each “show a particular video or animated clip” or the mobile device “may instruct a slot machine to show an image of a product being promoted by the mobile” device]

Lutnick does not explicitly teach that information is provided according to the corresponding location, that the plurality of information service terminals comprise identification information dispatch means configured to send corresponding identification information to said user’s mobile terminal located at said predetermined locations and the user’s mobile terminal comprising identification dispatch means to transmit the identification information received from the information service terminal to the server, or that the server specifies the information service terminal established at the location corresponding to the current position of the user’s mobile terminal using the identification information sent from the user’s mobile terminal, but it is known in the art.  Berentsen teaches communicating with isolated mobile devices in indoor positioning systems. [title]

Information includes “identifiers” of multiple “mobile devices”. [0003] The identification may be a “MAC [] address, Bluetooth address, NFC chip ID [or] serial number”. [0017] His system can “determin[e] a location” of a “mobile device”. [0035] He provides “offers” to a “kiosk” and to the “mobile devices” based on “proximity”. [0042] Berentsen and Lutnick are analogous art as each is directed to electronic means for providing advertisements to various devices.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Berentsen with that of Lutnick in order to use known, common identification data to identify a device; further, it is simply a substitution of one known part for another with predictable results, simply using Berentsen’s method to choose where to display information rather than that of Lutnick; the substitution produces no new and unexpected result.

With regard to Claim 3:
The information service system as set forth in claim 1, wherein the user’s mobile terminal receives the identification information from the identification information dispatch means by wireless communications. [See generally Berentsen; his disclosure does not admit to any means whatever for communicating with the mobile terminals except “wireless” means, 0002; cf. 0018, stating that “short-range wireless communication capability” allows for use in a way that “does not rely on a preexisting network infrastructure”]

This claim is not patentably distinct from claim 1.  The user’s mobile terminal is not positively recited as being within the scope of the claimed system, and so limitations ascribed to it, being outside the scope of the claimed invention, are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 4:
The information service system as set forth in claim 3, wherein the user’s mobile terminal receives the identification information by Bluetooth® or Wi-Fi® communications protocol according to a distance between the user’s mobile terminal and the information service. [Berentsen, 0017; “Bluetooth”; it would have been obvious to one then of ordinary skill in the art to combine this feature of Berentsen with the teaching of Lutnick in order to use a popular short-range wireless protocol such as those known to have been provided under the trade name Bluetooth; that a short-range network such as these communicates “according to a distance” between the devices is inherent in such a network]

With regard to Claim 6:
The information service system as set forth in claim 1, wherein when at least one or more of the plurality of the information service terminals are specified as the information service terminals established at the location corresponding to the current position of the user’s mobile terminal, the server transmits the position information on the corresponding information service terminals to the user’s mobile terminal to thereby transmit the provision information to be provided by the corresponding information service terminals selected and processed by the user’s mobile terminal. [0172; a “mobile gaming device may transmit to the casino server its location”; that which is done unconditionally reads on it being done under any particular condition]

With regard to Claim 9:
The information service system as set forth in claim 1, wherein the information service terminals comprise a mobile information terminal and the mobile information terminal is combined with a monitor. [0255; “mobile device screen”]

With regard to Claim 10:
Lutnick teaches: An information service method comprising the steps of storing a content of provision information such as advertisement, guidance, explanation, news, disaster information and other information [0103; “advertisement”] in a server [0004; “server”] having a processor and a memory, [0056; a “processor” which can “execute [] instructions” stored in a “memory or like device”] establishing a plurality of information service terminals [0306; a “monitor” and “kiosk” are provided] connected to the server to display the provision information, [Sheet 1, Fig. 1; pg. 11, col. 2, lines 33-35; the “server” may “communicate wirelessly” with the “gaming devices”] wherein a user’s mobile terminal… [Col. 11, approx. line 30 showing that devices may be “mobile”; that a customer may use them reads on them being a user’s mobile terminal] connected to at least one of the plurality of information service terminals [0165; a “cell phone”, which reads on a user’s mobile terminal, can provide information to a “mobile gaming device”] via a short-range wireless communication protocol, [0087; “NFC” which reads on a short-range wireless communication protocol] and being able to receive the same provision information as that of the corresponding information service terminal… [0125; a “slot machine” and a “mobile” device may each “show a particular video or animated clip” or the mobile device “may instruct a slot machine to show an image of a product being promoted by the mobile” device] send to the user’s mobile terminal the provision information of the corresponding information service terminal… [id.]

Lutnick does not explicitly teach that a mobile terminal is located at predetermined locations, or the information service terminals to the user’s mobile terminal sends only the identification information without sending its own provision information whereby the user’s mobile terminal receives the identification information sent by the information service terminal established at predetermined locations to transmit the received identification information to the server and the server specifies the information service terminal established at the location corresponding to the current position of the user’s mobile terminal by the identification information sent from the user’s mobile terminal, but it is known in the art.  Berentsen teaches communicating with isolated mobile devices in indoor positioning systems. [title]

Information includes “identifiers” of multiple “mobile devices”. [0003] The identification may be a “MAC [] address, Bluetooth address, NFC chip ID [or] serial number”. [0017] His system can “determin[e] a location” of a “mobile device”. [0035] He provides “offers” to a “kiosk” and to the “mobile devices” based on “proximity”. [0042] Berentsen and Lutnick are analogous art as each is directed to electronic means for providing advertisements to various devices.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Berentsen with that of Lutnick in order to use known, common identification data to identify a device; further, it is simply a substitution of one known part for another with predictable results, simply using Berentsen’s method to choose where to display information rather than that of Lutnick; the substitution produces no new and unexpected result.

With regard to Claim 12:
The information service method as set forth in claim 10, wherein the user’s mobile terminal receives the identification information from the information service terminal by wireless communications. [See generally Berentsen; his disclosure does not admit to any means whatever for communicating with the mobile terminals except “wireless” means, 0002; cf. 0018, stating that “short-range wireless communication capability” allows for use in a way that “does not rely on a preexisting network infrastructure”]

With regard to Claim 13:
The information service method as set forth in claim 12, wherein the user’s mobile terminal receives the identification information by Bluetooth® or Wi-Fi® communications protocol according to a distance between the user’s mobile terminal and the information service. [Berentsen, 0017; “Bluetooth”; it would have been obvious to one then of ordinary skill in the art to combine this feature of Berentsen with the teaching of Lutnick in order to use a popular short-range wireless protocol such as those known to have been provided under the trade name Bluetooth; that a short-range network such as these communicates “according to a distance” between the devices is inherent in such a network]

With regard to Claim 15:
The information service method as set forth in claim 10, wherein when at least two or more of the plurality of the information service terminals are specified as the information service terminals established at the locations corresponding to the current position of the user’s mobile terminal, the server transmits the position information on the corresponding information service terminals to the user’s mobile terminal to thereby transmit to the user’s mobile terminal the provision information to be provided by the corresponding information service terminals selected and processed by the user’s mobile terminal. [0172; a “mobile gaming device may transmit to the casino server its location”; that which is done unconditionally reads on it being done under any particular condition]

With regard to Claim 18:
The information service method as set forth in claim 10, wherein the information service terminals comprise a mobile information terminal and the mobile information terminal is combined with a monitor. [0255; “mobile device screen”]

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick et al. in view of Berentsen et al. further in view of Cheng et al. (U.S. Publication No. 2016/0323239).

These claims are similar so are analyzed together.
With regard to Claim 7:
The information service system as set forth in claim 1, wherein the server and the user’s mobile terminal communicate with each other by LTE (Long Term Evolution) communication.

With regard to Claim 16:
The information service method as set forth in claim 10, wherein the server and the user’s mobile terminal communicate with each other by LTE (Long Term Evolution) communication.

Lutnick and Berentsen teach the system of claim 1 and method of claim 10 but do not explicitly teach the use of LTE, but it is known in the art.  Cheng teaches a multiple-device [title] advertising method [0030] which uses “Long Term Evolution (LTE) for its “wireless network”. [0043] Cheng and Lutnick are analogous art as each is directed to electronic means for providing advertisements in a multiple-device environment.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cheng with that of Lutnick and Berentsen in order to use a popular network technology such as that, LTE, taught by Cheng; further, it is simply a substitution of one known part for another with predictable results, simply using Cheng’s network in place of that of Lutnick; the substitution produces no new and unexpected result.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick et al. in view of Berentsen et al. further in view of Drake et al. (U.S. Publication No. 2015/0254045).

These claims are similar so are analyzed together.
With regard to Claim 8:
The information service system as set forth in claim 1, wherein the user’s mobile terminal starts the communication with the server or the reception of the identification information from the information service terminals by a shaking operation or a tapping operation of the user’s mobile terminal without reading a Quick Response (QR) code associated with the provision information.

With regard to Claim 17:
The information service method as set forth in claim 10, wherein the user’s mobile terminal starts the communication with the server or the reception of the identification information from the information service terminals by a shaking operation or a tapping operation of the user’s mobile terminal without reading a Quick Response (QR) code associated with the provision information.

Lutnick and Berentsen teach the system of claim 1 and method of claim 10 but do not explicitly teach starting communication by tapping or shaking, but it is known in the art.  Drake teaches a multi-device display system [title] which sends various portions of content to multiple displays. [0044] a “tap may be performed to establish an NFC communication”. [0071] Nowhere in Drake’s disclosure is any mention made of a QR code, so clearly he is performing his process without avail of such a code.  Drake and Lutnick are analogous art as each is directed to electronic means for displaying information on multiple devices.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Drake with that of Lutnick and Berentsen, as market forces at the time were increasingly driving developers to make use of tapping in various applications; further, it is simply a substitution of one known part for another with predictable results, simply establishing communication by the tap of Drake rather than in the manner of Lutnick; the substitution produces no new and unexpected result.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-10, 12, 13 and 15-18 in regard to 35 U.S.C. §§ 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In regard to objections, the Examiner agrees that the amendment has rendered them moot and they have been withdrawn.  In regard to the rejection made herein under § 112(a), that is based on language added by amendment.  In regard to the rejections made previously under § 112(b), as indicated above, some have been withdrawn but some remain; the applicant did not amend claims 4 and 13 as was suggested during the interview.  In regard to § 101, the Examiner agrees that the amendment integrates the abstract idea into a practical application as discussed during the interview, and the rejection has been withdrawn.
In regard to § 102, there is no rejection made herein under that section of the title so arguments are moot.  In regard to § 103 the applicant argues only dependency, and the Examiner respectfully disagrees; to meet the additional limitations of the independent claims which have been added by amendment, the Examiner has incorporated herein the teaching of Berentsen et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694